UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6717


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANILO ALDUBLIN-ROBLETO, a/k/a Danilo Albudin, a/k/a Danilo
Anthony, a/k/a Danilo A. Robletto,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:09-cr-00347-PJM-1)


Submitted:   August 27, 2015                 Decided:   September 1, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Danilo Aldublin-Robleto, Appellant Pro Se. Ray Daniel McKenzie,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Danilo     Aldublin-Robleto          has    filed      a     notice   of    appeal

purporting to appeal an order related to his supervised release.

Our review of the record reveals that the district court has not

entered any dispositive orders in Aldublin-Robleto’s case since

the entry of the criminal judgment on March 19, 2010.                         Moreover,

to     the     extent     that     Aldublin-Robleto           is     challenging      the

imposition of supervised release, he has exhausted his direct

appeal.        United States v. Aldublin-Robleto, 406 F. App’x 823

(4th    Cir.    2011).         Accordingly,       we   dismiss      the   appeal.      We

dispense       with     oral     argument    because         the    facts    and    legal

contentions      are    adequately     presented        in    the    materials     before

this court and argument would not aid the decisional process.



                                                                              DISMISSED




                                            2